DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,014,717. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same embodiment of the invention in substantially similar terms, which could be amended during prosecution to become even closer in scope, including a nozzle comprising a nozzle body, conduit, and plug.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 17-23 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,817,064 (DeMarco).
Regarding claim 17, DeMarco teaches a nozzle comprising: 
a nozzle body (24) having a conduit (unlabled; read as the internal pathway extending from the inlet end to the outlet end) that extends from an inlet end to an outlet end (each unlabeled; see annotated Figure 1 below); 
a plug (18, 20, 22, 38) detachably connected to the nozzle body and positioned in the conduit at or adjacent to the inlet end (detachably connected by way of ears 36 extending into openings 30 adjacent to the inlet end, in that the holes 30 are closer to the inlet end than the outlet end); 
wherein upon the plug becoming detached from the nozzle body, the plug moves through the conduit towards the outlet end of the conduit, the plug being retained at the outlet end of the conduit (retained by ears engaging openings 34).  

    PNG
    media_image1.png
    494
    357
    media_image1.png
    Greyscale

Regarding claim 18, the plug obstructs the conduit to impede passage of material through the conduit from the inlet end to the outlet end when the plug is attached to the nozzle body (col. 5, lines 36-43 noting the container contents are secure from contamination).  
Regarding claim 19, the plug seals the inlet end of the conduit so that no material can pass through the conduit while the plug is attached to the nozzle body (Examiner notes in addition to appearing to be physically blocking the entire passageway, the reference states in col. 5, lines 36-43 that container contents are secure from contamination).  
Regarding claim 20, when the plug is connected to the nozzle body, the plug is positioned fully within the conduit so that no part of the plug protrudes from either of the inlet or outlet ends of the conduit (plug 20 is entirely within the conduit as seen in Figure 1).  
Regarding claim 21, the plug and the conduit are configured so that when the plug is retained at the outlet end of the conduit, a fluid is able to flow through the conduit from the inlet end to the outlet end and be dispensed through an opening at the outlet end (Asserted to be capable of use in the intended manner, see statement of intended use immediately below this ground of rejection; Examiner notes Figure 6 whereby it can be seen a fluid contained within 24 would be able to pass by the plug body 20 and past arms 36, out the open end).  
	Regarding capability of use in the intended manner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Regarding claim 22, the outlet end of the nozzle body and the plug are tapered (see annotated Figure 1 below).  

    PNG
    media_image2.png
    308
    367
    media_image2.png
    Greyscale

Regarding claim 23, when the plug is retained in the outlet end of the conduit, a first portion of the plug (20, 22, 38) remains located within the conduit and a second portion of the plug (18) protrudes from the outlet end of the conduit (clearly shown in Figure 6; Examiner notes protective cap 66 is not read as part of the nozzle 24).  
Regarding claim 25, further comprising at least one slot (34) extending through the nozzle body at the outlet end of the conduit, the at least one slot forming a passageway from an outer surface of the nozzle body to an inner surface of the nozzle body that defines the conduit.  
Regarding claim 26, the conduit has an opening at the outlet end (one of 34), and wherein the plug sits within the opening when the plug is retained at the outlet end (clearly shown in Figure 6).  
Regarding claim 27, further comprising at least one slot (other of 34) formed into the nozzle body along the outlet end, and wherein when the plug is retained at the outlet end of the conduit the plug obstructs the opening at the outlet end but leaves portions of the at least one slot unobstructed for passage of fluid (capable of use in the intended manner by teaching all claimed physical structure).  
Regarding claim 28, the plug seals the inlet end of the conduit when the plug is connected to the nozzle body (col. 5, lines 36-43 noting the container contents are secure from contamination).  
Regarding claim 29, the plug becomes detached from the nozzle body by a force being applied to the plug (Examiner notes the claim does not specify degree of force, or any structure or function associated with the force; the asserted plug would detach upon application of a sufficiently high force).  
Regarding claim 30, the force required to detach the plug from the nozzle body is greater than 20 Newtons (examiner notes a force higher than 30 Newtons could be as high as an infinite force, and thus would meet the claimed limitation regardless). 
Regarding claim 31, the plug moves from the inlet end of the conduit to the outlet end of the conduit by gravity upon the plug becoming detached from the nozzle body (Examiner notes upon detachment i.e. ears 36 disengaging from openings 30 AND stopper 20 being frictionally disconnected from nozzle body 24, the plug would fall by gravity because it is clearly narrower than the nozzle conduit as seen in Figure 6).




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,817,064 (DeMarco) as applied above under 35 USC 102(a)(1), in view of US 5,160,327 (Stines).
Regarding claim 24, DeMarco teaches all limitations substantially as claimed, but fails to teach the plug comprises an outer surface having grooves extending lengthwise along the plug.  
	Stines teaches a syringe comprising reinforcing ribs (132) which inherently create grooves therebetween.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the syringe of DeMarco, providing reinforcing ribs as taught by Stines, motivated by the benefit of reinforcing the syringe body.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Allowable Subject Matter
8.	Claims 32-25 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733